

115 S163 IS: Presidential Innovation Fellows Program Act of 2017
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 163IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Warner (for himself, Mr. Lankford, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 31 of title 5, United States Code, to establish in statute the Presidential
			 Innovation Fellows Program.
	
 1.Short titleThis Act may be cited as the Presidential Innovation Fellows Program Act of 2017.
 2.FindingsCongress finds the following: (1)It is in the national interest for the Federal Government to attract the brightest minds skilled in technology or innovative practices to serve in the Federal Government to work on some of the biggest and most pressing challenges facing the United States.
 (2)The Presidential Innovation Fellows Program will encourage successful entrepreneurs, executives, and innovators to join the Federal Government and work in close cooperation with Federal Government leaders, to create meaningful solutions that can help save lives and Federal funds, fuel job creation, and significantly improve how the Federal Government serves the people of the United States.
			3.Presidential Innovation Fellows Program
 (a)In generalChapter 31 of title 5, United States Code, is amended by adding at the end the following:  VPresidential Innovation Fellows Program 3171.DefinitionsIn this subchapter—
 (1)the term agency has the meaning given the term Executive agency under section 105; (2)the term Administration means the General Services Administration;
 (3)the term Administrator means the Administrator of General Services; (4)the term Advisory Board means the Presidential Innovation Fellows Program Advisory Board under section 3174(a)(1);
 (5)the term Director means the Director of the Program; (6)the term Fellow means a Presidential Innovation Fellow; and
 (7)the term Program means the Presidential Innovation Fellows Program under this subchapter. 3172.Establishment and administration (a)In generalThere is in the Administration the Presidential Innovation Fellows Program to enable exceptional individuals with proven track records to serve time-limited appointments in agencies as Presidential Innovation Fellows to address some of the most significant challenges facing the United States and improve efforts by the Federal Government that would particularly benefit from expertise using innovative techniques and technology.
							(b)Administration
 (1)DirectorThe Program shall be administered by a Director, who shall be appointed by the Administrator. (2)Administrative supportTo the extent permitted by law and that amounts are provided in appropriation Acts, the Administration shall provide the employees, resources, and administrative support necessary to carry out the Program.
 (c)Appointment of FellowsThe Director shall appoint Fellows and, in cooperation with agencies, shall facilitate placement of Fellows to participate in projects that have the potential for significant positive effects and are consistent with the goals of the President.
							3173.Appointment of Fellows
 (a)Application processThe Director— (1)shall prescribe and make publicly available the process for applications and nominations of individuals to be Fellows; and
 (2)may accept applications and nominations in accordance with such process. (b)Program standardsThe Director shall—
 (1)establish, administer, review, and revise, if appropriate, a Government-wide cap on the number of Fellows; and
 (2)establish and publish salary ranges, benefits, and standards for the Program. (c)Selection, appointment, and assignment of fellows (1)In generalThe Director shall prescribe appropriate procedures for the selection, appointment, and assignment of Fellows.
 (2)ConsultationBefore the selection of Fellows, the Director shall consult with the heads of agencies regarding potential projects and how best to meet the needs of the agencies.
 (3)Time limitationThe appointment of a Fellow shall be for a period of not less than 6 months and not more than 2 years.
 (4)Placing of FellowsThe Director shall facilitate the process of placing Fellows at agencies requesting a Fellow. (d)Responsibilities of agencies (1)In generalEach agency shall work with the Director and the Advisory Board to attempt to maximize the benefits of the Program to the agency and the Federal Government, including by identifying initiatives that will have a meaningful effect on the people served and that will benefit from involvement by 1 or more Fellows.
 (2)Coordination of workEach agency shall ensure that each Fellow placed at the agency works closely with 1 or more responsible senior officials for the duration of the placement.
								3174.Presidential Innovation Fellows Program Advisory Board
							(a)Establishment
 (1)In generalThere is, under the authority of the Administrator, a Presidential Innovation Fellows Program Advisory Board to—
 (A)advise the Director by recommending such priorities and standards as may be beneficial to fulfill the mission of the Program; and
 (B)assist in identifying potential projects and placements for Fellows. (2)LimitationThe Advisory Board shall not participate in the selection of Fellows.
 (b)MembershipThe members of the Advisory Board shall be as follows: (1)A representative designated by the Administrator, who shall serve as the Chairperson of the Advisory Board.
 (2)The Deputy Director for Management of the Office of Management and Budget. (3)The Director of the Office of Personnel Management.
 (4)The Administrator of the Office of Electronic Government. (5)The Assistant to the President and Chief Technology Officer.
 (6)Other individuals, as designated by the Administrator. (c)ConsultationThe Advisory Board may consult with industry, academia, and nonprofit organizations to ensure the Program is continually identifying opportunities to apply advanced skillsets and innovative practices in effective ways to address the most significant challenges to the United States.
 3175.Rule of constructionNothing in this chapter shall be construed to— (1)impair or otherwise affect—
 (A)the authority granted by law to an agency, or the head thereof; or (B)the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or
 (2)create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person..
 (b)Technical and conforming amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by adding at the end the following:
				SUBCHAPTER V—Presidential Innovation Fellows Program3171. Definitions.3172. Establishment and administration.3173. Appointment of Fellows.3174. Presidential Innovation Fellows Program Advisory Board.3175. Rule of construction..
			(c)Transitional provision
 (1)DefinitionIn this subsection, the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, program, or employee.
 (2)TransitionThe functions of the Presidential Innovation Fellows Program established pursuant to Executive Order 13704 (5 U.S.C. 3301 note), as in existence on the day before the date of enactment of this Act, shall be functions of the Presidential Innovation Fellows Program under subchapter V of title 5, United States Code, as added by this Act.